Citation Nr: 0105315	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  93-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


REMAND

The appellant had active duty service from August 1966 to 
November 1967.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a 1991 Department of Veterans 
Affairs (VA) Regional Office (RO) denial of an increased 
evaluation in excess of 10 percent for the appellant's low 
back disorder. In a January 1994 decision, the Board denied 
entitlement to an evaluation in excess of 10 percent.  This 
decision was appealed to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter Court).  In July 1995, the Court granted 
a joint motion for a remand, in part for the Board to 
consider and discuss the applicability of 38 C.F.R. Part IV, 
Diagnostic Code 5293.  In December 1995, the Board remanded 
this case for additional development, to include a medical 
opinion as to the etiology of any neurological symptoms.  

A September 1997 VA spine examination report indicates that 
neurological examination was negative.  The diagnosis was 
spondylolisthesis grade I-II at L5-S1 with claudication.  The 
examiner stated that due to the weak pulses in the 
appellant's legs, it was not clear that the claudication was 
entirely due to his spondylolisthesis, but, it would seem 
that this was a significant factor in his symptomatology and 
that this was service connected.  

The report of a September 1997 VA arteries/veins diseases 
examination contains the following diagnosis:  (1) probable 
aortoiliac disease with occlusion resulting in poor vascular 
flow to both extremities; (2) arterial pulses of his 
femorals, popliteals and pedals were weak to absent, 
especially on his pedals.  He had a weak signal by Doppler on 
his pedal pulses.  The examiner stated that the appellant 
deserved a vascular study and recommendations were being made 
for a vascular laboratory examination to confirm this 
vascular status. 

The report of VA examination conducted by Dr. M.K. in 
September 1997 indicates that the doctor did not believe that 
the neurologic symptomatology was what was causing the 
appellant's current disorder, but that the doctor would give 
a full answer after she saw the MRI, EMG, and vascular 
examination.  

A cardiovascular examination report dated in September 1997 
indicates the following impression:  (1) lower extremity pain 
with activity.  Diagnosis deferred pending surgical/vascular 
laboratory studies; (2)  hyperlipidemia; and (3) aortoiliac 
disease with claudication.  Dr. Gordon's report indicated 
weak Doppler signals.  Vascular laboratory revealed probable 
aortoiliac disease.    

VA spine examination in July 1999 conducted by Dr. M.K. 
appears to indicate that there were positive neurological 
findings (motor was 4.5/5 in the great toe dorsiflexor).  The 
diagnosis was (1) L5 spondylolysis, and (2) L5 herniated 
nucleus pulposus with great toe dorsiflexor weakness at this 
examination.  The doctor did not clarify whether or not any 
neurological symptoms were due to the service connected low 
back disorder.  Since the basis for the joint motion for 
remand was to determine whether a rating under Diagnostic 
Code 5293 was warranted, and since the medical evidence of 
record has not clarified whether any neurological symptoms 
are due to the service connected spondylolisthesis, the Board 
finds that the case should be remanded for VA medical 
examination to clarify this matter.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the appellant's current 
medical records (October 1996 to present) 
pertaining to the treatment of his 
service connected low back disorder, and 
associate such records with the claims 
file.

2.  The appellant should be scheduled for 
a VA examination.  The examiner is asked 
to report the appellant's complaints and 
symptoms pertaining to his service 
connected low back disorder, to include 
the frequency and duration of any flare-
ups.  The examiner should conduct a 
thorough examination and record the 
nature and severity of the appellant's 
service connected low back disorder.  All 
appropriate tests and studies, to include 
range of motion testing, should be 
accomplished. Any  functional limitation 
should be recorded.  The examiner should 
measure the limitation of function 
imposed by pain, weakness, excess 
fatigability, or incoordination.  The 
examiner is to specifically indicate 
whether there are any neurological 
symptoms, and if so, specify such 
symptoms.  The examiner should then 
indicate whether (and which, if any) 
neurological symptoms are associated with 
the appellant's service connected low 
back disorder.  The claims file should be 
made available to the examiner for 
review.

3.  The RO should then readjudicate the 
appellant's claim for an increased rating 
for his low back disorder.  The RO is to 
consider and rate the appellant's 
service-connected disability under all 
applicable rating criteria, including 
Diagnostic Code 5293, if applicable.  If 
Diagnostic Code 5293 is not applicable, 
the RO should indicate why it is not.

4.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

If the benefit sought on appeal remains denied, following the 
appropriate appellate procedures, the claim should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




